263 Pa. Superior Ct. 494 (1979)
398 A.2d 685
COMMONWEALTH of Pennsylvania
v.
Vivian Lloyd RICHBOURG, Appellant.
Superior Court of Pennsylvania.
Submitted October 26, 1978.
Decided February 22, 1979.
*495 Lester G. Nauhaus, Assistant Public Defender, Pittsburgh, for appellant.
Leo M. Dillon, Assistant District Attorney, Pittsburgh, for Commonwealth, appellee.
Before CERCONE, WIEAND and HOFFMAN, JJ.
PER CURIAM:
This is an appeal from judgments of sentence imposed upon appellant for conviction of involuntary deviate sexual intercourse, simple assault, and criminal conspiracy growing out of an episode where appellant and Rufus Tillman, inmates at Western Penitentiary, committed three acts of forcible homosexual rape upon a fellow inmate, Terry Davis. Appellant contends that the conviction is not sustained by proof beyond a reasonable doubt, because the only witnesses who testified for the Commonwealth were Davis, the victim, and Tillman, appellant's co-conspirator who confessed to the crime, pled guilty, and testified for the Commonwealth in *496 exchange for a recommendation of a sentence of two to four years.
The uncorroborated testimony of a co-conspirator, if believed, is sufficient to support a conviction. Commonwealth v. Ridgely, 243 Pa.Super. 397, 401-02, 365 A.2d 1283 (1976). Moreover, Tillman's testimony was corroborated by the victim Davis. It is not contended that the court below incorrectly instructed the jury on how to assess the credibility of the Commonwealth's witnesses. As such, this appeal is wholly without color of merit.
Judgments of sentence affirmed.